Exhibit 10.92

 

Commercial Contract

AIM Realty Group, Inc.

FLORIDA ASSOCIATION OF REALTORS®

WILLIAM ROBINSON

 

263 SOUTH  STATE ROAD 7

 

MARGATE, FL 33068

 

954-977-7074

 

1. PURCHASE AND SALE:

VANGUARD SECURITY OF BROWARD, INC. (“Seller”), and LIGHTHOUSE REAL ESTATE
INVESTMENTS, INC. and/or ASSIGNS (“Buyer”), agree to sell and buy on the terms
and conditions specified below the property (“Property”) described as:

Address: 6241 N. DIXIE HIGHWAY, FORT LAUDERDALE, FLORIDA 33334-3620

 

Legal Description:

 

CYPRESS CREEK I-95 INTERCHANGE PROPERTY 88-3 B PARCEL A LESS PT DESC AS, BEG AT
SE COR OF PAR A, NLY ALG W R/W/L OF DIXIE HWY FOR 95.48, NWLY 17.07, SLY 107.48,
ELY 12 TO POB

 

and the following Personal Property:

 

 

(all collectively referred to as the “Property”) on the terms and conditions set
forth below. The “Effective Date” of this Contract is the date on which the last
of the Parties signs the latest offer. Time is of the essence in this Contract.
Time periods of 5 days or less will be computed without including Saturday,
Sunday, or national legal holidays and any time period ending on a Saturday.
Sunday or national legal holiday will be extended until 5:00 p.m. of the next
business day.

 

2.  PURCHASE PRICE:

 

$

775,000.00

 

(a) Deposit held in escrow by JOSEPH VECCHIO, ESQUIRE, TRUST ACCOUNT

 

$

10,000.00

 

(b) Additional deposit to be made within N/A days from Effective Date

 

$

N/A

 

(c) Total mortgages (as referenced in Paragraph 3)

 

 

 

(d) Other:

 

$

620,000.00

 

(e) Balance to close, subject to adjustments and prorations, to be made with
cash, locally drawn certified or cashier’s check or wire transfer.

 

$

145,000.00

 

 

3.  THIRD PARTY FINANCING: Within 15 days from Effective Date (“Application
Period”). Buyer will, at Buyer’s expense, apply for third party financing in the
amount of $                                  or 80% of the purchase price to be
amortized over a period of 20 years and due in no less than           years and
with a fixed interest rate not to exceed o             % per year or variable
interest rate not to exceed o          % at origination with a lifetime cap not
to exceed               % from initial rate, with additional terms as follows:

 

TO BE DETERMINED

 

Buyer will pay for the mortgagee title insurance policy and for all loan
expenses. Buyer will timely provide any and all credit, employment, financial
and other information reasonably required by any lender, Buyer will notify
Seller immediately upon obtaining financing or being rejected by a lender. If
Buyer, after diligent effort, fails to obtain a written commitment within 45
days from Effective Date (“Financing Period”), Buyer may cancel the Contract by
giving prompt notice to Seller and Buyer’s deposit(s) will be returned to Buyer
in accordance with Paragraph 9.

 

Buyer (          ) (          ) and Seller (BKH) (          ) acknowledge
receipt of a copy of this page, which is Page 1 of 5 Pages.

CC-2 © 1997 Florida Association of Realtors®. All rights reserved, Licensed to
Alta Star Software. User Reg# 14411096

Software and Added Formatting Copyright 2004 Alta Star Software, Inc. All Rights
Reserved. (305) 279-8898

 

1

--------------------------------------------------------------------------------


 

4.  TITLE: Seller has the legal capacity to and will convey marketable title to
the Property by  ý statutory warranty deed o other
                                           , free of liens, easements and
encumbrances of record or known to Seller, but subject to property taxes for the
year of closing; covenants, restrictions and public utility easements of record;
and (list any other matters to which title will be subject)
                                                           : provided there
exists at closing no violation of the foregoing and none of them prevents
Buyer’s intended use of the Property as
                                                                                                       .

 

(a) Evidence of Title: Seller will, at (check one) ý Seller’s o Buyer’s expense
and within 30 days o from Effective Date ý prior to Closing Date o from date
Buyer meets or waives financing contingency in Paragraph 3, deliver to Buyer
(check one)

o a title insurance commitment by a Florida licensed title insurer and, upon
Buyer recording the deed, an owner’s policy in the amount of the purchase price
for fee simple title subject only to exceptions stated above.

ý an abstract of title, prepared or brought current by an existing abstract firm
or certified as correct by an existing firm. However, if such an abstract is not
available to Seller, then a prior owner’s title policy acceptable to the
proposed insurer as a base for reissuance of coverage. The prior policy will
include copies of all policy exceptions and an update in a format acceptable to
Buyer from the policy effective date and certified to Buyer or Buyer’s closing
agent together with copies of all documents recited in the prior policy and in
the update.

 

(b) Title Examination: Buyer will, within 15 days from receipt of the evidence
of title deliver written notice to Seller of title defects. Title will be deemed
acceptable to Buyer if (1) Buyer fails to deliver proper notice of defects or
(2) Buyer delivers proper written notice and Seller cures the defects within
                       days from receipt of the notice (“Curative Period”). If
the defects are cured within the Curative Period, closing will occur within 10
days from receipt by Buyer of notice of such curing. Seller may elect not to
cure defects if Seller reasonably believes any defect cannot be cured within the
Curative Period. If the defects are not cured within the Curative Period, Buyer
will have 10 days from receipt of notice of Seller’s inability to cure the
defects to elect whether to terminate this Contract or accept title subject to
existing defects and close the transaction without reduction in purchase price.
The party who pays for the evidence of title will also pay related title service
fees including title and abstract charges and title examination.

 

(c) Survey: (check applicable provisions below)

o Seller will, within                days from Effective Date, deliver to Buyer
copies of prior surveys, plans, specifications, and engineering documents if
any, and the following documents relevant to this transaction:
                                                                       
                                                                       
                                          , prepared for Seller or in Seller’s
possession, which show all currently existing structures.

o Buyer will, at o Seller’s o Buyer’s expense and within the time period allowed
to deliver and examine title evidence, obtain a current certified survey of the
Property from a registered surveyor. If the survey reveals encroachments on the
Property or that the improvements encroach on the lands of another, o Buyer will
accept the Property with existing encroachments o such encroachments will
constitute a title defect to be cured within the Curative Period.

 

(d) Ingress and Egress: Seller warrants that the Property presently has ingress
and egress.

(e) Possession: Seller will deliver possession and keys for all locks and alarms
to Buyer at closing.

 

5.  CLOSING DATE AND PROCEDURE: This transaction will be closed in BROWARD
County, Florida on or before MAY 1, 2006 or within            days from
Effective Date (“Closing Date”), unless otherwise extended herein. o Seller ý
Buyer will designate the closing agent. Buyer and Seller will, within 10 days
from Effective Date, deliver to Escrow Agent signed instructions which provide
for closing procedure. If an institutional lender is providing purchase funds,
lender requirements as to place, time of day, and closing procedures will
control over any contrary provisions in this Contract.

 

(a) Costs: Buyer will pay taxes and recording fees on notes, mortgages and
financing statements and recording fees for the deed. Seller will pay taxes on
the deed and recording fees for documents needed to cure title defects. If
Seller is obligated to discharge any encumbrance at or prior to closing and
falls to do so, Buyer may use purchase proceeds to satisfy the encumbrances.

 

(b) Documents: Seller will provide the deed, bill of sale, mechanic’s lien
affidavit, assignments of leases, updated rent roll, tenant and lender estoppel
letters, assignments of permits and licenses, corrective instruments and letters
notifying tenants of the change in ownership/rental agent. If any tenant refuses
to execute an estoppel letter, Seller will certify that information regarding
the tenant’s lease is correct. If Seller is a corporation, Seller will deliver a
resolution of its Board of Directors authorizing the sale and delivery of the
deed and certification by the corporate Secretary certifying the resolution and
setting forth facts showing the conveyance conforms with the requirements of
local law. Seller will transfer security deposits to Buyer. Buyer will provide
the closing statement, mortgages and notes, security agreements and financing
statements.

 

Buyer (           ) (            ) and Seller (BKH) (          ) acknowledge
receipt of a copy of this page, which is Page 2 of 5 Pages.

CC-2© 1997 Florida Association of Realtors®. All rights reserved. Licensed to
Alta Star Software.

Software and Added Formatting Copyright 2004 Alta Star Software, Inc. All Rights
Reserved. (305) 279-8898

 

2

--------------------------------------------------------------------------------


 

(c) Taxes, Assessments, and Prorations: The following items will be made current
and prorated

ý as of Closing Date o as of                                      : real estate
taxes, bond and assessment payments assumed by Buyer, interest, rents,
association dues, insurance premiums acceptable to Buyer, operational expenses
and CURRENT LEASES.  If the amount of taxes and assessments for the current year
cannot be ascertained, rates for the previous year will be used with due
allowance being made for improvements and exemptions.  Seller is aware of the
following assessments affecting or potentially affecting the Property:
                                                    . Buyer will be responsible
for all assessments of any kind which become due and owing on or after Effective
Date, unless the improvement is substantially completed as of Closing Date, in
which case Seller will be obligated to pay the entire assessment.

 

(d) FIRPTA Tax Withholding: The Foreign investment in Real Property Act
(“FIRPTA”) requires Buyer to withhold at closing a portion of the purchase
proceeds for remission to the internal Revenue Service (“I.R.S.”) If Seller is a
“foreign person” as defined by the Internal Revenue Code.  The parties agree to
comply with the provisions of FIRPTA and to provide, at or prior to closing,
appropriate documentation to establish any applicable exemption from the
withholding requirement.  If withholding is required and Buyer does not have
cash sufficient at closing to meet the withholding requirement, Seller will
provide the necessary funds and Buyer will provide proof to Seller that such
funds were properly remitted to the I.R.S.

 

6. ESCROW: Buyer and Seller authorize JOSEPH A. VECCHIO JR., PA  Telephone:
954-510-7484.  Facsimile: 954-510-7487.  Address: 3000 N. UNIVERSITY DRIVE,
SUITE 1, CORAL SPRINGS, FL 33065 to act as “Escrow Agent” to receive funds and
other items and, subject to clearance, disburse them in accordance with the
terms of this Contract.  Escrow Agent will deposit all funds received in ý a
non-interest bearing escrow account o an interest bearing escrow account with
interest accruing to                                       with interest
disbursed (check one) o at closing o at                                
intervals. If Escrow Agent receives conflicting demands or has a good faith
doubt as to Escrow Agent’s duties or liabilities under this Contract, he/she may
(a) hold the subject matter of the escrow until the parties mutually agree to
its disbursement or until issuance of a court order or decision of arbitrator
determining the parties’ rights regarding the escrow or (b) deposit the subject
matter of the escrow with the clerk of the circuit court having jurisdiction
over the dispute.  Upon notifying the parties of such action, Escrow Agent will
be released from all liability except for the duty to account for items
previously delivered out of escrow. If a licensed real estate broker, Escrow
Agent will comply with applicable provisions of Chapter 475,  Florida Statutes. 
In any suit or arbitration in which Escrow Agent is made a party because of
acting as agent hereunder or interpleads the subject matter of the escrow,
Escrow Agent will recover reasonable attorneys’ fees and costs at all levels,
with such fees and costs to be paid from the escrowed funds or equivalent and
charged and awarded as court or other costs in favor of the prevailing party. 
The parties agree that Escrow Agent will not be liable to any person for
misdelivery to Buyer or Seller of escrowed items, unless the misdelivery is due
to Escrow Agent’s willful breach of this Contract or gross negligence.

 

7. PROPERTY CONDITION: Seller will deliver the Property to Buyer at the time
agreed in its present “as is” condition, ordinary wear and tear excepted, and
will maintain the landscaping and grounds in a comparable condition.  Seller
makes no warranties other than marketability of title. By accepting the Property
“as is,” Buyer waives all claims against Seller for any defects in the property.
(Check (a) or (b))

 

o (a) As is: Buyer has inspected the Property or waives any right to inspect and
accepts the Property in its “as is” condition.

 

ý (b) Due Diligence Period: Buyer will, at Buyer’s expense and within 15 days
from Effective Date (“Due Diligence Period”), determine whether the Property is
suitable, in Buyer’s sole and absolute discretion, for Buyer’s intended use and
development of the Property as specified in Paragraph 4.  During the Due
Diligence Period, Buyer may conduct any tests, analyses, surveys and
investigations (“Inspections”) which Buyer deems necessary to determine to
Buyer’s satisfaction the Property’s engineering, architectural, environmental
properties; zoning and zoning restrictions; flood zone designation and
restrictions; subdivision regulations; soil and grade; availability of access to
public roads, water, and other utilities; consistency with local, state and
regional growth management and comprehensive land use plans; availability of
permits, government approvals and licenses; compliance with American with
Disabilities Act; absence of asbestos, soil and ground water contamination; and
other inspections that Buyer deems appropriate to determine the suitability of
the Property for Buyer’s intended use and development.  Buyer shall deliver
written notice to Seller prior to the expiration of the Due Diligence Period of
Buyer’s determination of whether or not the Property is acceptable.  Buyer’s
failure to comply with this notice requirement shall constitute acceptance of
the Property in its present “as is” condition.  Seller grants to Buyer, its
agents, contractors and assigns, the right to enter the Property at any time
during the Due Diligence Period for the purpose of conducting Inspections;
provided, however, that Buyer, its agents, contractors and assigns enter the
Property and conduct Inspections at their own risk.  Buyer shall indemnify and
hold Seller harmless from losses, damages, costs, claims and expenses of any
nature, including attorney’s fees at all levels, and from liability to any
person, arising from the conduct of any and all inspections or any work
authorized by Buyer.  Buyer will not engage in any activity that could result in
a mechanic’s lien being filed against the Property without Seller’s prior
written consent.  In the event this transaction does not close, (1) Buyer shall
repair all damages to the Property resulting from the Inspections and return the
Property to the condition it was in prior to conduct of the Inspections, and (2)
Buyer shall, at Buyer’s expense, release to Seller all reports and other work
generated as a result of the Inspections.  Should Buyer deliver timely notice
that the Property is not acceptable, Seller agrees that Buyer’s deposit shall be
immediately returned to Buyer and the Contract terminated.

 

Buyer (                ) (               ) and Seller (BKH) (              )
acknowledge receipt of a copy of this page, which is Page 3 of 5 Pages.

CC-2© 1997 Florida Association of Realtors®. All rights reserved. Licensed to
Alta Star Software.

Software and Added Formatting Copyright 2004 Alta Star Software, Inc. All Rights
Reserved. (305) 279-8898

 

3

--------------------------------------------------------------------------------


 

(c) Walk-through Inspection:  Buyer may, on the day prior to closing or any
other time mutually agreeable to the parties, conduct a final “walk-through”
inspection of the Property to determine compliance with this paragraph and to
ensure that all Property is on the premises.

 

(d) Disclosures:

 

1. Radon Gas:  Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

2. Energy Efficiency:  Buyer may have determined the energy efficiency rating of
the building, if any is located on the Real Property.

 

8.  OPERATION OF PROPERTY DURING CONTRACT PERIOD:  Seller will continue to
operate the Property and any business conducted on the Property in the manner
operated prior to Contract and will take no action that would adversely impact
the Property, tenants, lenders or business, if any.  Any changes, such as
renting vacant space, that materially affect the Property or Buyer’s intended
use of the Property will be permitted ý only with Buyer’s consent o without
Buyer’s consent.

 

9.  RETURN OF DEPOSIT:  Unless otherwise specified in the Contract, in the event
any condition of this Contract is not met and Buyer has timely given any
required notice regarding the condition having not been met, Buyer’s deposit
will be returned in accordance with applicable Florida laws and regulations.

 

10.  DEFAULT:

 

(a) In the event the sale is not closed due to any default or failure on the
part of Seller other than failure to make the title marketable after diligent
effort, Buyer may either (1) receive a refund of Buyer’s deposit(s) or (2) seek
specific performance.  If Buyer elects a deposit refund, Seller will be liable
to Broker for the full amount of the brokerage fee.

 

(b) In the event the sale is not closed due to any default or failure on the
part of Buyer, Seller may either (1) retain all deposit(s) paid or agreed to be
paid by Buyer as agreed upon liquidated damages, consideration for the execution
of this Contract, and in full settlement of any claims, upon which this Contract
will terminate or (2) seek specific performance. If Seller retains the deposit,
Seller will pay the Listing and Cooperating Brokers named in Paragraph 12 fifty
percent of all forfeited deposits retained by Seller (to be split equally among
the Brokers) up to the full amount of the brokerage fee.

 

11.  ATTORNEY’S FEES AND COSTS:  In any claim or controversy arising out of or
relating to this Contract, the prevailing party, which for purposes of this
provision will include Buyer, Seller and Broker, will be awarded reasonable
attorney’s fees, costs and expenses.

 

12.  BROKERS:  Neither Buyer nor Seller has utilized the services of, or for any
other reason owes compensation to, a licensed real estate Broker other than:

 

(a) Listing Broker: COLDWELL BANKER  who is o an agent of
                                                                                                    
ý a transaction broker o a nonrepresentative and who will be compensated by o
Seller o Buyer o both parties pursuant to
ý a listing agreement o other (specify):

 

(b) Cooperating Broker: AIM REALTY GROUP INC. who is o an agent of

ý a transaction broker o a nonrepresentative and who will be compensated by o
Buyer ý Seller o both parties pursuant to

ý an MLS or other offer of compensation to a cooperating broker o other
(specify)

(collectively referred to as “Broker”) in connection with any act relating to
the Property, including but not limited to inquiries, introductions,
consultations and negotiations resulting in this transaction. Seller and Buyer
agree to indemnify and hold Broker harmless from and against losses, damages,
costs and expenses of any kind, including reasonable attorneys’ fees at all
levels, and from liability to any person, arising from (1) compensation claimed
which is inconsistent with the representation in this Paragraph, (2) enforcement
action to collect a brokerage fee pursuant to Paragraph 10, (3) any duty
accepted by Broker at the request of Buyer or Seller, which duty is beyond the
scope of services regulated by Chapter 475, F.S., as amended, or (4)
recommendations of or services provided and expenses incurred by any third party
whom Broker refers, recommends or retains for or on behalf of Buyer or Seller.

 

13.  ASSIGNABILITY; PERSONS BOUND:  This Contract may be assigned to a related
entity, and otherwise o is not assignable
ý is assignable.  The terms “Buyer,” “Seller” and “Broker” may be singular or
plural.  This Contract is binding upon Buyer, Seller and their heirs, personal
representative, successors and assigns (if assignment is permitted).

 

Buyer (                ) (                ) and Seller (BKH) (                )
acknowledge receipt of a copy of this page, which is Page 4 of 5 Pages.

CC-2© 1997 Florida Association of Realtors®. All rights reserved. Licensed to
Alta Star Software.

Software and Added Formatting Copyright 2004 Alta Star Software, Inc. All Rights
Reserved. (305) 279-8898

 

4

--------------------------------------------------------------------------------


 

14.  OPTIONAL CLAUSES: (Check if any of the following clauses are applicable and
are attached as an addendum to this Contract:

 

o

Arbitration

o

Seller Warranty

o

Existing Mortgage

o

Section 1031 Exchange

o

Coastal Construction Control Line

ý

Other LEASE-BACK ADDENDUM

o

Property Inspection and Repair

o

Flood Area Hazard Zone

o

Other

o

Seller Representations

o

Seller Financing

o

Other

 

15.  MISCELLANEOUS: The terms of this Contract constitute the entire agreement
between Buyer and Seller. Modifications of this Contract will not be binding
unless in writing, signed and delivered by the party to be bound. Signatures,
initials, documents referenced in this Contract, counterparts and written
modifications communicated electronically or on paper will be acceptable for all
purposes, including delivery, and will be binding. Handwritten or typewritten
terms inserted in or attached to this Contract prevail over preprinted terms. If
any provision of this Contract is or becomes invalid or unenforceable, all
remaining provisions will continue to be fully effective. This Contract will be
construed under Florida law and will not be recorded in any public records.
Delivery of any written notice to any party’s agent will be deemed delivery to
that party.

 

THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK
THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING. BROKER ADVISES BUYER AND SELLER TO
VERIFY ALL FACTS AND REPRESENTATIONS THAT ARE IMPORTANT TO THEM AND TO CONSULT
AN APPROPRIATE PROFESSIONAL FOR LEGAL ADVICE (FOR EXAMPLE, INTERPRETING
CONTRACTS, DETERMINING THE EFFECT OF LAWS ON THE PROPERTY AND TRANSACTION,
STATUS OF TITLE, FOREIGN INVESTOR REPORTING REQUIREMENTS , ETC.) AND FOR TAX,
PROPERTY CONDITION, ENVIRONMENTAL AND OTHER SPECIALIZED ADVICE. BUYER
ACKNOWLEDGES THAT BROKER DOES NOT OCCUPY THE PROPERTY AND THAT ALL
REPRESENTATIONS (ORAL, WRITTEN OR OTHERWISE) BY BROKER ARE BASED ON SELLER
REPRESENTATIONS OR PUBLIC RECORDS UNLESS BROKER INDICATES PERSONAL VERIFICATION
OF THE REPRESENTATION. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL
INSPECTORS AND GOVERNMENTAL AGENCIES FOR VERIFICATION OF THE PROPERTY CONDITION,
SQUARE FOOTAGE AND FACTS THAT MATERIALLY AFFECT PROPERTY VALUE.

 

DEPOSIT RECEIPT: Deposit of  $10,000.00

by           ý  BUSINESS      check      o  other
                           received on MARCH 8, 2006

by

Signature of Escrow Agent Joseph A. Vecchio

OFFER: Buyer offers to purchase the Property on the above terms and conditions.
Unless acceptance is signed by Seller and a signed copy delivered to Buyer or
Buyer’s agent no later than 5 o  a.m.   ý  p.m. on MARCH 9,2006. Buyer may
revoke this offer and receive a refund of all deposits.

 

Date:  3/8/2006     BUYER:                              Tax ID No:

Lighthouse R.E. Inv., Inc.

Title:                     Telephone:   954-957-9214         Facsimile:  954-9    -7953

Address:

 

Date:                      BUYER:                              Tax ID No:

Title:                     Telephone:                            Facsimile:

Address:

 

ACCEPTANCE: Seller accepts Buyer’s offer and agrees to sell the Property on the
above terms and conditions (o subject to the attached counter offer).

 

Date: 3/13/06         SELLER: Brian K. Hamernick   Tax ID No:

                               VANGUARD SECURITY

Title:                     Telephone:                            Facsimile:

Address:

 

Date:                    SELLER:                              Tax ID No:

 

Title:                    Telephone:                            Facsimile:

Address:

 

Buyer (                ) (                ) and Seller (BKH) (                )
acknowledge receipt of a copy of this page, which is Page 5 of 5 Pages.

 

The Florida Association of Realtors and local Board/Association of Realtors make
no representation as to the legal validity or adequacy of any provision of this
Form in any specific transaction. This standardized form should not be used in
complex transactions or with extensive riders or addendums. This form is
available for use by the                 who are members of the National
Association of Realtors and who subscribe to its Code of Ethics.

 

The copyright laws of the United States (17 U.S. Code) forbid the unauthorized
representation of blank forms by any means including facsimile or computerized
forms.

 

CC-2© 1997 Florida Association of Realtors. All rights reserved. Licensed to
Alta Star Software.

Software and Added Formatting Copyright 2004 Alta Star Software, Inc. All Rights
Reserved. (305) 279-8898

 

5

--------------------------------------------------------------------------------


 

Commercial Contract

AIM Realty Group, Inc.

FLORIDA ASSOCIATION OF REALTORS®

WILLIAM ROBINSON

 

263 SOUTH  STATE ROAD 7

 

MARGATE, FL 33088

 

954-977-7074

 

The clauses below will be incorporated into the Contract between

 

 

VANGUARD SECURITY OF BROWARD, INC. (SELLER) and LIGHTHOUSE REAL ESTATE
INVESTMENTS, INC. and/or ASSIGNS (BUYER) concerning the Property described as;

 

CYPRESS CREEK I-95 INTERCHANGE PROPERTY 88-3 B PARCEL A LESS PT DESC AS, BEG AT
SE COR OF PAR A, NLY ALG W R/W/L OF DIXIE HWY FOR 95.48, NWLY 17.07, SLY 107.48,
ELY 12 TO POB

 

only if initialed by all parties

 

                 (       ) – (         )(        ) OTHER TERMS AND CONDITIONS

 

BUYER AGREES TO LEASE-BACK THE SECOND FLOOR SPACE TO SELLER FOR PERIOD OF 5
YEARS, WITH ONE FIVE YEAR OPTION AT A STARTING RATE OF $13.00 PSF PLUS R.E.
TAXES AS WELL AS OTHER TERMS AND CONDITIONS NORMALLY ACCEPTABLE IN COMMERCIAL
LEASES.

 

SELLER AGREES TO DELIVER TO BUYER AT CLOSING A VACANT SPACE WHICH IS CURRENTLY
OCCUPIED BY THE MOTORCYCLE ACCESSORIES TENANT, SELLER WILL EVICT AND CLEAR SPACE
PRIOR TO CLOSING.

 

CC-      Rev. 7/    2003 Florida Association of REALTORS®.  All Rights Reserved.
Licensed to Alta Star, Page 1 of 1 user Regis.      

Software and Added Formatting© 2004 Alta Star Software, Inc. All Rights
Reserved. (305) 279-8898

 

6

--------------------------------------------------------------------------------